Citation Nr: 0204971	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  97-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1957 to July 1960.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 1997 RO rating decision that denied service 
connection for skin cancer.  In January 1999, the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

Skin cancer was not present in service or for many years 
later, and it is not related to disease or injury in service.


CONCLUSION OF LAW

Skin cancer, including basal cell carcinoma, was not incurred 
in or aggravated by active service; nor may skin cancer be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for service 
connection for skin cancer, and that the requirements of the 
VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of his skin cancer and a medical 
opinion has been obtain as to the etiology of his skin 
cancers.  He and his representative has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In an August 2000 letter, the RO requested evidence 
of the veteran's treatment from a private physician.  A reply 
to that correspondence was not received, and the veteran was 
notified of those events.  Also in August 2000 the RO wrote 
the veteran asking for further details of his lifetime sun 
exposure.  He did not respond.  In a March 2001 letter, the 
veteran was notified of the evidence needed to substantiate 
his claim and that VA would assist him in obtaining any 
relevant evidence.  In November 2001, exercising its 
authority under 38 C.F.R. § 20.901(a) (2001), the Board 
requested a medical opinion from the Veterans Health 
Administration as to the etiology of the veteran's skin 
cancer.  The requested medical opinion was received in 
December 2001, and a copy of the opinion was sent to the 
veteran's representative.  The representative was given the 
opportunity to submit additional evidence or argument, and 
written argument dated in April 2002 was submitted.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from August 1957 to July 1960.

Service medical records do not show the presence of skin 
lesions or tumors.  Skin cancer was not found in service.  On 
a report of medical history completed at the time of his 
medical examination in June 1957 for enlistment into service 
he gave a history of construction work.

Private medical records show that the veteran was treated and 
evaluated for skin problems in the 1990's.  Reports of skin 
biopsies reveal solar lentigo of the right upper back, basal 
cell carcinoma of the mid chest, basal cell carcinoma of the 
right shoulder, actinic (atrophic) keratosis of the mid back, 
actinic keratosis of the mid chest, pigmented actinic 
keratosis of the left shoulder, lichenoid keratosis of the 
right anterior shoulder, actinic (atrophic) keratosis of the 
right lower anterior leg, and solar lentigo of the right 
forearm.

An August 1996 medical report from Dr. Goldberg notes that 
the veteran had been a patient for skin problems since 
September 1991, and that he had previously been a patient of 
another physician for approximately 14 years for the care of 
his skin.  The doctor noted areas of photo damage to sun-
exposed areas of the trunk, face, and arms.  It was noted 
that the veteran had sun-damaged skin and sites of previously 
treated skin cancer and precancer (actinic keratosis), and 
that he had a history of constant sun exposure while in 
service.  The doctor opined that such sun exposure would be 
inductive to this type of skin difficulty in someone 
predisposed.

In November 2001, the Board requested a medical opinion from 
the Veterans Health Administration.  An opinion was requested 
as to whether it is at least as likely as not (i.e., is the 
probability 50 percent or greater) that the veteran's skin 
cancers and precancers began during active service, were 
manifested within one year of discharge from active service 
or were otherwise the result of disease or injury or event 
(sun exposure) during active service.

A medical opinion dated in December 2001, was received from a 
VA Medical Center.  The signatory, a medical doctor and Chief 
of Dermatology, concluded after review of the relevant 
material in the veteran's claims folder that there was no 
information in the material in the claims folder to indicate 
that any of the skin lesions was present or diagnosed during 
active service.  He concluded that there was no information 
in the veteran's records to suggest that the lesions occurred 
within one year of discharge of active service.  The examiner 
opined that it is highly likely that the veteran's skin 
lesions were related to sunlight exposure.  The examiner 
noted that it was not possible to make a direct relationship 
of any individual precancerous or cancerous lesion to any 
specific sun exposure.  It was his opinion that the veteran's 
3 years of active service had a less than 50 percent 
probability of resulting in the precancerous and cancerous 
lesions listed in the records.


B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The service medical records are negative for complaints or 
findings of skin problems.  The post service medical records 
do not demonstrate the presence of skin cancers, including 
basal cell carcinoma, until many years after service.

Statements from the veteran are to the effect that he had 
constant exposure to the sun while in service, and that the 
sun exposure caused his skin cancers found many years after 
service.  The private medical report dated in August 1996 
notes his history of constant sun exposure in service and 
that such exposure would be inductive of his skin cancers 
found after service.  In November 2001, the Board requested a 
medical opinion from a VA Medical Center as to the etiology 
of the veteran's skin cancers and as to whether or not the 
veteran's skin problems were present in service or 
demonstrated to a compensable degree in the first post-
service year.  The requested opinion was received in 2002, 
and the signatory opined after reviewing the relevant 
evidence in the veteran's claims folder that the veteran's 
skin conditions, including cancers and precancers, were not 
present in service or for many years later.  He opined that 
it was not at least as likely as not that the sun exposure 
during the veteran's military service resulted in those skin 
cancers and precancers.

After consideration of all the evidence, the Board finds that 
the December 2001 medical opinion received from a VA Medical 
Center is more credible than the opinion in the August 1996 
private medical report because it is based on a review of all 
the relevant evidence in the veteran's claims folder, and 
considers the likelihood of sun exposure before and after 
service as well as in service.  The opinion in the August 
1996 medical report is more general and relies on history 
reported by the veteran; that is, it considers only 
"constant" sun exposure in service.  Hence, the Board finds 
that the evidence does not show the presence of skin cancer 
in service or for many years later, and that it does not link 
the veteran's skin cancer to an incident in service, 
including exposure to the sun.  The preponderance of the 
evidence is against the claim for service connection for skin 
cancer, and the claim is denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for skin cancer is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

